Supreme Court

                                                     No. 2012-237-Appeal.
                                                     No. 2012-239-Appeal.
                                                     No. 2014-254-Appeal.
                                                     (K 07-481)

Valerie L. Bremer               :

        v.                      :

William G. Bremer.              :




  NOTICE: This opinion is subject to formal revision before
  publication in the Rhode Island Reporter. Readers are requested to
  notify the Opinion Analyst, Supreme Court of Rhode Island, 250
  Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
  3258 of any typographical or other formal errors in order that
  corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2012-237-Appeal.
                                                                     No. 2012-239-Appeal.
                                                                     No. 2014-254-Appeal.
                                                                     (K 07-481)

             Valerie L. Bremer                 :

                     v.                        :

            William G. Bremer.                 :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Robinson, for the Court. Before the Court are three appeals filed by Valerie L.

Bremer from various proceedings in the Family Court surrounding her divorce from William G.

Bremer. This case came before the Supreme Court pursuant to an order directing the parties to

appear and show cause why the issues raised in this appeal should not be summarily decided.

After a close review of the record and careful consideration of the parties’ arguments, we are

satisfied that cause has not been shown and that these appeals may be decided at this time. For

the reasons set forth in this opinion, we affirm the judgment of the Family Court in all respects.

                                                   I

                                        Facts and Travel

       The parties’ divorce was granted from the bench on May 30, 2008, and a final judgment

of divorce was ultimately entered on February 19, 2010. However, that was not the end of the

matter—because, on June 9, 2010, Valerie filed a complaint in Superior Court contending that




                                               -1-
she had an interest in two businesses that she and William had operated during their marriage.1

William then filed two motions in the Family Court seeking clarification of the division of assets,

specifically as to the businesses. On March 26, 2012, the Chief Judge of the Family Court issued

an order assigning William’s motion for clarification to the Family Court justice who had

presided over the original divorce hearings. Valerie’s first appeal is from that assignment order.

Subsequently, on June 8, 2012 (after rendering a bench decision on April 4, 2012), the Family

Court justice to whom the matter was assigned entered an order clarifying the final judgment of

divorce and awarding the businesses to William. That order forms the basis of Valerie’s second

appeal.

          Quite apart from the issues involving the businesses, William moved, in Family Court, to

have Valerie adjudged in contempt due to her failure to meet the terms of the February 19, 2010

final judgment of divorce. On June 27, 2013, the Chief Judge of the Family Court entered an

extremely thorough and well-thought-out order adjudging Valerie in contempt and ordering her

to comply with the final judgment of divorce or face incarceration. Also included in the order

was an award of interest against Valerie. Valerie’s third appeal is an appeal from the order

adjudging her in contempt.2 We shall address each of Valerie’s appeals in turn.



1
        William states in his filings before this Court that the Superior Court action was stayed
pending a decision in Family Court regarding the businesses. We have been unable to discern
from the Superior Court docket sheet whether or not a stay was in effect. However, from the
entire record before us, it appears to this Court that the Superior Court action had been stayed.
Regardless, the Family Court was the most appropriate court to deal with the ownership of the
businesses since that court had divided the assets during the divorce litigation. Additionally, we
note that there was no decision in the Superior Court during the pendency of this action in the
Family Court.
2
       It is worth stating that the parties do not dispute that Valerie did eventually comply with
the terms of the order adjudging her in contempt and was never incarcerated in connection
therewith.


                                                -2-
                                                  II

                                              Analysis

                                                  A

                                      The Assignment Order

       We turn first to the appeal from the order by the Chief Judge of the Family Court

assigning the motion for clarification to the Family Court justice who had presided over the

original divorce action. This appeal is utterly baseless. This Court does not review such

interlocutory orders.    See Coit v. Tillinghast, 91 A.3d 838, 843 (R.I. 2014) (noting that

“[i]nterlocutory orders are those that are provisional or temporary, or that decide some

intermediate point or matter but are not a final decision of the whole matter” and further stating

that “[g]enerally, interlocutory orders are not subject to review”) (internal quotation marks

omitted). However, even if we were to address the merits, it would be our conclusion that the

Chief Judge acted appropriately in view of the administrative powers granted to her under G.L.

1956 § 8-10-14.3 We consider it to be particularly admirable that the Chief Judge did everything

in her power to move the motion for clarification forward in a manner that ensured the greatest

judicial efficiency and fairness to the parties. Thus, Valerie’s first appeal is unavailing.

                                                  B

                                     The Clarification Order

       Like her appeal of the assignment order, Valerie’s appeal from the order clarifying the

division of assets is unconvincing. We apply a deferential standard of review to a decision of the

Family Court. Ruffel v. Ruffel, 900 A.2d 1178, 1184 (R.I. 2006). We will not “disturb the trial

3
        General Laws 1956 § 8-10-14 provides in pertinent part as follows: “The [C]hief [J]udge
of the [F]amily [C]ourt shall be the administrative judge of the court. He or she shall be the head
of the court and have supervision and control of the calendars and of the assignment of the
justices.”
                                                 -3-
justice’s findings of fact unless it can be shown that he or she has overlooked or misconceived

relevant and material evidence or was otherwise clearly wrong.” Id. (internal quotation marks

omitted).   Valerie contends that a decision was improperly rendered on the motion for

clarification before she was able to enter evidence. However, after a thorough review of the

record in this case, it is clear to this Court that she never asked the Family Court justice presiding

over the motion for clarification for an evidentiary hearing; nor did she ask to make an offer of

proof, despite the fact that the Family Court justice specifically asked if she had anything that

she “wish[ed] to present.” Valerie makes an additional claim that the order clarifying the

division of assets varied from what the Family Court justice stated from the bench; however, this

Court perceives no material difference between the bench decision and the order. We would add

that the Family Court justice expressly approved the order as being in accordance with his bench

decision after hearing argument from both parties on the subject.

       With respect to any challenge by Valerie on appeal to the actual substance of the order

clarifying the division of assets, we once again find her assertions unpersuasive. The decision on

the motion for clarification simply reflected what was decided as a part of the original divorce.

The transcript from the May 30, 2008 decision—which divided the parties’ marital assets as a

part of the original divorce—indicates that the Family Court justice did, at that time, assign value

to the businesses.4 As the Family Court justice recognized in his decision on the motion for

clarification, he assigned a value to the equipment owned by the companies, a house titled to one

of the companies, accounts in the name of the companies, and the companies’ goodwill.

4
        We note that the Family Court justice, while ruling on the motion for clarification, stated
the following with respect to the original May 30, 2008 bench decision in the parties’ divorce
action: “The parties * * * rested at about 3:15 on a Friday afternoon, and I asked if I could
reserve decision and work on the case and both attorneys begged me to issue a decision that day.
I did. I took a short recess and came back on the bench and gave a bench decision * * *.”


                                                -4-
Moreover, the Family Court justice, in his original division of assets and again when he clarified

that division, stated that he was “assign[ing] 50 percent of [the assets] to each of [the parties].” It

is clear, as a matter of fundamental arithmetic, that the total assets of the parties could only be

divided on the basis of 50 percent going to Valerie and 50 percent going to William if William

was awarded the businesses. Consequently, the ruling on the motion for clarification did no

more than explicitly state what the Family Court had already decided; it did not break any new

ground. Accordingly, it is our conclusion that the Family Court justice did not commit any error

in issuing a decision on William’s motion for clarification. No argument raised by Valerie on

appeal has convinced us otherwise.5

                                                  C

                                       The Contempt Order

       Lastly, we must address Valerie’s appeal of the order adjudging her in contempt. This

Court has recognized that “[t]he authority to find a party in civil contempt is among the inherent

powers of our courts.” Now Courier, LLC v. Better Carrier Corp., 965 A.2d 429, 434 (R.I.

2009). Therefore, “[a] hearing justice’s [f]indings of fact in a contempt hearing will not be

disturbed unless they are clearly wrong or the [hearing] justice abused his or her discretion.

* * * Nor will we substitute our reading of the evidence for that of the [hearing] justice if the

record supports the hearing justice’s findings.” Id. (internal quotation marks omitted). Valerie

contends that the Family Court did not have jurisdiction to decide the motion to adjudge her in

contempt because the two just-discussed appeals were pending in this Court; it is her argument

that, under Rule 62 of the Family Court Rules of Domestic Relations Procedure, there is an

automatic stay of all actions in the Family Court when an appeal is pending in this Court. We

5
        At oral argument before this Court, Valerie’s attorney opted not to pursue his
jurisdictional contentions.
                                                 -5-
need not even discuss that argument because this Court issued an order on August 16, 2012,

remanding the case to the Family Court “for hearing on motions to * * * adjudge [Valerie] in

contempt * * *.”

       Valerie also argues that she should not have been held in contempt because the decision

on the motion for clarification effectively reset the clock; she claims that instead of having three

years from the final judgment of divorce to pay William what he was owed, she had three more

years from the date of the decision clarifying the division of assets. Since the decision clarifying

the division of assets was simply a more explicit statement of what was set forth in the original

final judgment of divorce, this argument is also unavailing.

       Valerie makes yet another argument to the effect that it was improper for the Chief Judge

to require that she pay interest, given that the original final judgment of divorce did not provide

for interest. However, it is plainly within the discretion of the court, in ruling on a motion to

adjudge a party in contempt, to impose interest; such interest was to compensate the opposing

party and ensure compliance with the order of the court. See Trahan v. Trahan, 455 A.2d 1307,

1312 (R.I. 1983) (“[T]he majority rule is that the amount of a fine imposed in a contempt

proceeding may be the actual damage sustained by the injured party. * * * Therefore, in order to

indemnify the aggrieved party, interest may be awarded as part of the fine where necessary to

compensate the injured party for waiting for funds to which he was entitled.”); see also

Pontbriand v. Pontbriand, 622 A.2d 482, 486 (R.I. 1993) (“A contempt order * * * relates to the

power of the Family Court to vindicate the authority of its decrees by coercing a respondent into

obedience thereto.”) (internal quotation marks omitted). The interest awarded in the context of

the motion to adjudge Valerie in contempt is unrelated to any interest which may or may not

have been awarded in a final judgment of divorce.



                                               -6-
        Accordingly, we are not favorably impressed by any of Valerie’s arguments on appeal

with respect to the motion to adjudge her in contempt. She consented to the entry of that final

judgment of divorce, and she has admitted that she owed William certain sums of money

pursuant to the final judgment. She simply quibbles as to when payment of those funds was due.

However, given the fact that she was found in contempt over three years after the final judgment

of divorce (in which she was granted only three years within which to take the actions ordered),

we are all the more convinced that the Chief Judge did not abuse her discretion in holding

Valerie in contempt. We would note, as well, that the Chief Judge made explicit and numerous

findings with regard to Valerie’s unclean hands, “vengeful” attitude, “manufactured” testimony,

dishonesty before the Court, and lack of credibility. Therefore, we perceive absolutely no valid

basis, and Valerie has pointed to none, for disturbing the contempt finding. In fact, we are of the

opinion that, in the instant case, the Chief Judge acted with a commendable amount of thought,

dedication, and fairness.

                                                III

                                           Conclusion

        For the foregoing reasons, we find no merit in any of Valerie’s three appeals.

Accordingly, we affirm the actions of the Family Court and order that this record be returned to

that tribunal.




                                               -7-
                           RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:       Valerie L. Bremer v. William G. Bremer.

CASE NO:             No. 2012-237-Appeal.
                     No. 2012-239-Appeal.
                     No. 2014-254-Appeal.
                     (K 07-481)

COURT:               Supreme Court

DATE OPINION FILED: May 29, 2015

JUSTICES:            Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:          Associate Justice William P. Robinson III

SOURCE OF APPEAL:    Kent County Family Court

JUDGE FROM LOWER COURT:

                     Chief Justice Haiganush R. Bedrosian

                     Associate Justice Stephen J. Capineri

ATTORNEYS ON APPEAL:

                     For Plaintiff: Donald R. Lembo, Esq.

                     For Defendant: Evan M. Kirshenbaum, Esq.